
	
		I
		111th CONGRESS
		1st Session
		H. R. 1969
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Ms. Zoe Lofgren of
			 California, Mr. Cao,
			 Ms. Loretta Sanchez of California,
			 Mr. Royce,
			 Mr. Rohrabacher, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote freedom and democracy in
		  Vietnam.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Vietnam Human Rights Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Title I—Prohibition on increased nonhumanitarian assistance to
				the Government of Vietnam
					Sec. 101. Bilateral nonhumanitarian assistance.
					Title II—Prohibition on Generalized System of Preferences
				authority for Vietnam
					Sec. 201. Prohibition on Generalized System of
				Preferences.
					Title III—Assistance to support democracy in Vietnam
					Sec. 301. Assistance.
					Title IV—United States public diplomacy
					Sec. 401. Radio Free Asia transmissions to Vietnam.
					Sec. 402. United States educational and cultural exchange
				programs with Vietnam.
					Title V—United States refugee policy
					Sec. 501. Refugee resettlement for nationals of
				Vietnam.
					Title VI—Annual report on progress toward freedom and democracy
				in Vietnam
					Sec. 601. Annual report.
				
			2.FindingsCongress finds the following:
			(1)The relationship between the United States
			 and the Socialist Republic of Vietnam has grown substantially since the end of
			 the trade embargo in 1994, with annual trade between the 2 countries reaching
			 over $15,200,000,000 in 2008.
			(2)The Government of
			 Vietnam’s transition toward greater economic freedom and trade has not been
			 matched by greater political freedom and substantial improvements in basic
			 human rights for Vietnamese citizens, including freedom of religion,
			 expression, association, and assembly.
			(3)The United States
			 Congress agreed to Vietnam becoming an official member of the World Trade
			 Organization in 2006, amidst assurances that the Government of Vietnam was
			 steadily improving its human rights record and would continue to do so.
			(4)Vietnam remains a
			 one-party state, ruled and controlled by the Communist Party of Vietnam (CPV),
			 which continues to deny the right of citizens to change their government.
			(5)Although in recent
			 years the National Assembly of Vietnam has played an increasingly active role
			 as a forum for highlighting local concerns, corruption, and inefficiency, the
			 National Assembly remains subject to the direction of the CPV and the CPV
			 maintains control over the selection of candidates in national and local
			 elections.
			(6)The Government of
			 Vietnam forbids public challenge to the legitimacy of the one-party state,
			 restricts freedoms of opinion, the press, and association and tightly limits
			 access to the Internet and telecommunication.
			(7)Since Vietnam’s
			 accession to the WTO on January 11, 2007, the Government of Vietnam arbitrarily
			 arrested and imprisoned several individuals for their peaceful advocacy of
			 democracy, including Father Nguyen Van Ly and human rights lawyers Nguyen Van
			 Dai and Le Thi Cong Nhan.
			(8)The Government of
			 Vietnam continues to detain, imprison, place under house arrest, convict, or
			 otherwise restrict persons for the peaceful expression of dissenting political
			 or religious views.
			(9)The Government of
			 Vietnam has also failed to improve labor rights, continues to arrest and harass
			 labor leaders, and restricts the right to organize independently.
			(10)The Government of
			 Vietnam continues to limit freedom of religion and restrict the operation of
			 religious organizations.
			(11)Despite reported
			 progress in church openings and legal registrations of religious venues, the
			 Government of Vietnam has halted most positive actions since the Department of
			 State lifted the country of particular concern (CPC) designation
			 for Vietnam in November 2006.
			(12)Unregistered
			 ethnic minority Protestant congregations suffer severe abuses because of
			 actions by the Government of Vietnam, which have included forced renunciations
			 of faith, arrest and harassment, the withholding of social programs provided
			 for the general population, confiscation and destruction of property, and
			 subjection to severe beatings.
			(13)During a peaceful
			 Catholic prayer vigil for the return of government confiscated church
			 properties, protestors were dispersed after being harassed, some were detained,
			 and some of the property was destroyed. Catholics continue to face some
			 restrictions on selection of clergy, the establishment of seminaries and
			 seminary candidates, and restrictions on individual cases of travel and church
			 registration.
			(14)The Unified
			 Buddhist Church of Vietnam (UBCV) suffers persecutions as the Government of
			 Vietnam continues to restrict contacts and movement of senior UBCV clergy for
			 refusing to join the state sponsored Buddhist organizations, the Government
			 restricts expression and assembly, and the Government continues to harass and
			 threaten UBCV monks, nuns, and youth leaders.
			(15)The Government of
			 Vietnam continues to suppress the activities of other religious adherents,
			 including Cao Dai and Hoa Hao who lack official recognition or have chosen not
			 to affiliate with the state-sanctioned groups, including through the use of
			 detention and imprisonment.
			(16)During Easter
			 weekend in April 2004, thousands of Montagnards gathered to protest their
			 treatment by the Government of Vietnam, including the confiscation of tribal
			 lands and ongoing restrictions on religious activities. Credible reports
			 indicate that the protests were met with violent response as many demonstrators
			 were arrested, injured, went into hiding, and that others were killed. Many of
			 these Montagnards are still serving long sentences for their involvement in
			 peaceful demonstrations in 2001 and 2004. Government officials continue to
			 severely restrict Montagnard movement and prohibit them from seeking asylum in
			 Cambodia.
			(17)Ethnic minority
			 Hmong in the Northwest Highlands of Vietnam also suffer restrictions, abuses,
			 and persecution by the Government of Vietnam, and although the Government is
			 now allowing some Hmong Protestants to organize and conduct religious activity,
			 some government officials continue to deny or ignore additional applications
			 for registration.
			(18)On February 8,
			 2007, the Government of Vietnam arrested and defrocked several ethnic Khmer
			 Buddhists in response to a peaceful religious protest. The Government continues
			 to restrict Khmer Krom expression, assembly, association, and controls all
			 religious organizations and prohibits most peaceful protests.
			(19)The Government of
			 Vietnam controls all print and electronic media, including access to the
			 Internet, jams the signals of some foreign radio stations, including Radio Free
			 Asia, and has detained and imprisoned individuals who have posted, published,
			 sent, or otherwise distributed democracy-related materials.
			(20)People arrested
			 in Vietnam because of their political or religious affiliations and activities
			 often are not accorded due legal process as they lack full access to lawyers of
			 their choice, may experience closed trials, have often been detained for years
			 without trial, and have been subjected to the use of torture to admit crimes
			 they did not commit or to falsely denounce their own leaders.
			(21)Vietnam continues to be a source country
			 for the commercial sexual exploitation and forced labor of women and girls, for
			 men and women legally entering into international labor contracts who
			 subsequently face conditions of debt bondage or forced labor, and is a
			 destination country for child trafficking and continues to have internal human
			 trafficking.
			(22)Although the Government of Vietnam is
			 making progress in combating human trafficking, it does not fully comply with
			 the minimum standards for the elimination of trafficking.
			(23)United States
			 refugee resettlement programs, including the Humanitarian Resettlement (HR)
			 Program, the Orderly Departure Program (ODP), Resettlement Opportunities for
			 Vietnamese Returnees (ROVR) Program, general resettlement of boat people from
			 refugee camps throughout Southeast Asia, the Amerasian Homecoming Act of 1988,
			 and the Priority One Refugee resettlement category have helped rescue
			 Vietnamese nationals who have suffered persecution on account of their
			 associations with the United States as well as Vietnamese nationals who have
			 been persecuted because of race, religion, nationality, political opinion, or
			 membership in a particular social group.
			(24)While previous
			 programs have served their purposes well, a significant number of eligible
			 refugees from Vietnam were unfairly denied or excluded, including Amerasians,
			 in some cases by vindictive or corrupt Vietnamese officials who controlled
			 access to the programs, and in others by United States personnel who imposed
			 unduly restrictive interpretations of program criteria. In addition, the
			 Government of Vietnam has denied passports to persons who the United States has
			 found eligible for refugee admission.
			(25)Congress has
			 passed numerous resolutions condemning human rights abuses in Vietnam,
			 indicating that although there has been an expansion of relations with the
			 Government of Vietnam, it should not be construed as approval of the ongoing
			 and serious violations of fundamental human rights in Vietnam.
			(26)Enhancement of
			 relations between the United States and Vietnam has proved an opportunity for a
			 human rights dialogue and could lead to future progress on human rights issues
			 in Vietnam.
			3.PurposeThe purpose of this Act is to promote the
			 development of freedom and democracy in Vietnam.
		IProhibition on
			 increased nonhumanitarian assistance to the Government of Vietnam
			101.Bilateral
			 nonhumanitarian assistance
				(a)Assistance
					(1)In
			 generalExcept as provided in
			 subsection (b), the Federal Government may not provide nonhumanitarian
			 assistance to the Government of Vietnam during any fiscal year in an amount
			 that exceeds the amount of such assistance provided during fiscal year 2009
			 unless—
						(A)the Federal Government provides assistance,
			 in addition to the assistance authorized under section 301(b), supporting the
			 creation and facilitation of human rights training, civil society capacity
			 building, noncommercial rule of law programming, and exchange programs between
			 the Vietnamese National Assembly and the United States Congress at levels
			 commensurate with, or exceeding, any increases in nonhumanitarian assistance to
			 Vietnam;
						(B)with respect to the limitation for fiscal
			 year 2010, the President determines and certifies to Congress, not later than
			 30 days after the date of the enactment of this Act, that the requirements of
			 subparagraphs (A) through (G) of paragraph (2) have been met during the
			 12-month period ending on the date of the certification; and
						(C)with respect to
			 the limitation for subsequent fiscal years, the President determines and
			 certifies to Congress, in the most recent annual report submitted pursuant to
			 section 601, that the requirements of subparagraphs (A) through (G) of
			 paragraph (2) have been met during the 12-month period covered by the
			 report.
						(2)RequirementsThe
			 requirements of this paragraph are the following:
						(A)The Government of Vietnam has made
			 substantial progress toward releasing all political and religious prisoners
			 from imprisonment, house arrest, and other forms of detention.
						(B)The Government of
			 Vietnam has made substantial progress toward—
							(i)respecting the
			 right to freedom of religion, including the right to participate in religious
			 activities and institutions without interference, harassment, or involvement of
			 the Government, for all of Vietnam’s diverse religious communities; and
							(ii)returning estates
			 and properties confiscated from the churches and religious communities.
							(C)The Government of
			 Vietnam has made substantial progress toward respecting the right to freedom of
			 expression, assembly, and association, including the release of independent
			 journalists, bloggers, and democracy and labor activists.
						(D)The Government of
			 Vietnam has made substantial progress toward repealing or revising laws that
			 criminalize peaceful dissent, independent media, unsanctioned religious
			 activity, and nonviolent demonstrations and rallies, in accordance with
			 international standards and treaties to which Vietnam is a party.
						(E)The Government of
			 Vietnam has made substantial progress toward allowing Vietnamese nationals free
			 and open access to United States refugee programs.
						(F)The Government of
			 Vietnam has made substantial progress toward respecting the human rights of
			 members of all ethnic and minority groups.
						(G)Neither any
			 official of the Government of Vietnam nor any agency or entity wholly or partly
			 owned by the Government of Vietnam was complicit in a severe form of
			 trafficking in persons, or the Government of Vietnam took all appropriate steps
			 to end any such complicity and hold such official, agency, or entity fully
			 accountable for its conduct.
						(b)Exception
					(1)Continuation of
			 assistance in the national interestNotwithstanding the failure of the
			 Government of Vietnam to meet the requirements of subsection (a)(2), the
			 President may waive the application of subsection (a) for any fiscal year if
			 the President determines that the provision to the Government of Vietnam of
			 increased nonhumanitarian assistance would promote the purpose of this Act or
			 is otherwise in the national interest of the United States.
					(2)Exercise of
			 waiver authorityThe President may exercise the authority under
			 paragraph (1) with respect to—
						(A)all United States
			 nonhumanitarian assistance to Vietnam; or
						(B)one or more
			 programs, projects, or activities of such assistance.
						(c)DefinitionsIn
			 this section:
					(1)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
						(A)any assistance
			 under the Foreign Assistance Act of 1961 (including programs under title IV of
			 chapter 2 of part I of that Act, relating to the Overseas Private Investment
			 Corporation), other than—
							(i)disaster relief
			 assistance, including any assistance under chapter 9 of part I of that
			 Act;
							(ii)assistance which
			 involves the provision of food (including monetization of food) or
			 medicine;
							(iii)assistance for
			 refugees; and
							(iv)assistance to combat HIV/AIDS, including
			 any assistance under section 104A of that Act; and
							(B)sales, or
			 financing on any terms, under the Arms Export Control Act.
						(2)Severe forms of
			 trafficking in personsThe term severe form of trafficking
			 in persons means any activity described in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (Public Law 106–386 (114 Stat.
			 1470); 22 U.S.C. 7102(8)).
					IIProhibition on
			 Generalized System of Preferences authority for Vietnam
			201.Prohibition on
			 Generalized System of Preferences
				(a)ProhibitionThe President may not provide duty-free
			 treatment for eligible articles from Vietnam under title V of the Trade Act of
			 1974 (19 U.S.C. 2461 et seq.) until the President determines and certifies to
			 Congress that the Government of Vietnam meets the requirements described in
			 subsection (b).
				(b)RequirementsThe
			 requirements described in this subsection are the following:
					(1)The Government of
			 Vietnam fully protects the freedom of association, in law and practice.
					(2)The Government of
			 Vietnam does not engage in or condone serious violations of the rights of
			 workers, including the detention, harassment, or arrest of labor activists or
			 individuals who write, speak, or otherwise disseminate information relating to
			 labor rights.
					IIIAssistance to
			 support democracy in Vietnam
			301.Assistance
				(a)In
			 generalThe President is authorized to provide assistance,
			 through appropriate nongovernmental organizations and the Human Rights
			 Defenders Fund, for the support of individuals and organizations to promote
			 internationally recognized human rights in Vietnam.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President to carry out subsection (a) $2,000,000 for each of the fiscal years
			 2010 and 2011.
				IVUnited States
			 public diplomacy
			401.Radio Free Asia
			 transmissions to Vietnam
				(a)Policy of the
			 united statesIt is the policy of the United States to take such
			 measures as are necessary to overcome the jamming of Radio Free Asia by the
			 Government of Vietnam.
				(b)Authorization of
			 appropriationsIn addition to such amounts as are otherwise
			 authorized to be appropriated for the Broadcasting Board of Governors, there
			 are authorized to be appropriated to carry out the policy under subsection (a)
			 $12,5000,000 for the fiscal year 2010 and $2,500,000 for fiscal year
			 2011.
				402.United States
			 educational and cultural exchange programs with VietnamIt is the policy of the United States that
			 programs of educational and cultural exchange with Vietnam should actively
			 promote progress toward freedom and democracy in Vietnam by providing
			 opportunities to Vietnamese nationals from a wide range of occupations and
			 perspectives to see freedom and democracy in action and, also, by ensuring that
			 Vietnamese nationals who have already demonstrated a commitment to these values
			 are included in such programs.
			VUnited States
			 refugee policy
			501.Refugee
			 resettlement for nationals of Vietnam
				(a)Policy of the
			 united statesIt is the
			 policy of the United States to offer refugee resettlement to nationals of
			 Vietnam (including members of the Montagnard ethnic minority groups) who were
			 eligible for the Orderly Departure Program (ODP), the Humanitarian Resettlement
			 (HR) Program, the Resettlement Opportunities for Vietnamese Returnees (ROVR)
			 Program, the Amerasian Homecoming Act of 1988, or any other United States
			 refugee program and who were deemed ineligible due to administrative error or
			 who for reasons beyond the control of such individuals (including insufficient
			 or contradictory information or the inability to pay bribes demanded by
			 officials of the Government of Vietnam) were unable or failed to apply for such
			 programs in compliance with deadlines imposed by the Department of
			 State.
				(b)Authorized
			 activityOf the amounts authorized to be appropriated to the
			 Department of State for Migration and Refugee Assistance for each of the fiscal
			 years 2010, 2011, and 2012, such sums as may be necessary are authorized to be
			 made available for the protection (including resettlement in appropriate cases)
			 of Vietnamese refugees and asylum seekers, including Montagnards and ethnic
			 Khmer in Cambodia and Thailand.
				VIAnnual report on
			 progress toward freedom and democracy in Vietnam
			601.Annual
			 report
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act and every 12 months thereafter, the Secretary of State shall submit
			 to the Congress a report on the following:
					(1)The determination
			 and certification of the President that the requirements of subparagraphs (A)
			 through (G) of section 101(a)(2) have been met, if applicable.
					(2)Steps taken to
			 carry out section 101(a)(1)(A), if applicable.
					(3)Efforts by the
			 United States Government to secure transmission sites for Radio Free Asia in
			 countries in close geographical proximity to Vietnam in accordance with section
			 401(a).
					(4)Efforts to ensure
			 that programs with Vietnam promote the policy set forth in section 402 and with
			 section 105 of the Human Rights, Refugee, and Other Foreign Policy Provisions
			 Act of 1996 regarding participation in programs of educational and cultural
			 exchange.
					(5)Steps taken to
			 carry out the policy under section 501(a).
					(6)Lists of persons
			 believed to be imprisoned, detained, or placed under house arrest, tortured, or
			 otherwise persecuted by the Government of Vietnam due to their pursuit of
			 internationally recognized human rights. In compiling such lists, the Secretary
			 shall exercise appropriate discretion, including concerns regarding the safety
			 and security of, and benefit to, the persons who may be included on the lists
			 and their families. In addition, the Secretary shall include a list of such
			 persons and their families who may qualify for protections under United States
			 refugee programs.
					(7)A
			 description of the development of the rule of law in Vietnam, including—
						(A)progress toward
			 the development of institutions of democratic governance;
						(B)processes by which
			 statutes, regulations, rules, and other legal acts of the Government of Vietnam
			 are developed and become binding within Vietnam;
						(C)the extent to
			 which statutes, regulations, rules, administrative and judicial decisions, and
			 other legal acts of the Government of Vietnam are published and are made
			 accessible to the public;
						(D)the extent to
			 which administrative and judicial decisions are supported by statements of
			 reasons that are based upon written statutes, regulations, rules, and other
			 legal acts of the Government of Vietnam;
						(E)the extent to
			 which individuals are treated equally under the laws of Vietnam without regard
			 to citizenship, race, religion, political opinion, or current or former
			 associations;
						(F)the extent to
			 which administrative and judicial decisions are independent of political
			 pressure or governmental interference and are reviewed by entities of appellate
			 jurisdiction; and
						(G)the extent to
			 which laws in Vietnam are written and administered in ways that are consistent
			 with international human rights standards, including the requirements of the
			 International Covenant on Civil and Political Rights.
						(b)Contacts with
			 other organizationsIn preparing the report under subsection (a),
			 the Secretary shall, as appropriate, seek out and maintain contacts with
			 nongovernmental organizations and human rights advocates (including
			 Vietnamese-Americans and human rights advocates in Vietnam), including
			 receiving reports and updates from such organizations and evaluating such
			 reports. The Secretary shall also seek to consult with the United States
			 Commission on International Religious Freedom for appropriate sections of the
			 report.
				
